Exhibit 10.2
SENIOR CREDIT AGREEMENT
between
MINRAD INTERNATIONAL, INC.,
and
MINRAD INC.,
as Borrower
and
PIRAMAL HEALTHCARE, INC.
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE  
 
           
ARTICLE 1.
  DEFINITIONS, ACCOUNTING TERMS AND PRINCIPLES OF CONSTRUCTION     1  
1.01
  Terms Defined     1  
1.02
  Matters of Construction     1  
1.03
  Accounting Principles     1  
1.04
  Fiscal Quarters     1  
 
           
ARTICLE 2
  THE TERM LOAN     2  
2.01
  Term Loan — Description     2  
2.02
  Interest and Fees     2  
2.03
  Additional Interest Provisions     2  
2.04
  Payments     3  
2.05
  Use of Proceeds     3  
 
           
ARTICLE 3.
  CLOSING AND CONDITIONS PRECEDENT     3  
3.01
  Resolutions, Opinions, and Other Documents     3  
3.02
  Absence of Certain Events     4  
3.03
  Compliance with this Agreement     4  
3.04
  Closing Certificate     4  
3.05
  Closing Date     4  
3.06
  Non-Waiver of Rights     4  
 
           
ARTICLE 4.
  REPRESENTATIONS AND WARRANTIES     5  
4.01
  Validity     5  
4.02
  Governmental Consent     5  
4.03
  Representations and Warranties under Merger Agreement     5  
 
           
ARTICLE 5.
  AFFIRMATIVE COVENANTS     5  
5.01
  Financial and Business Information     5  
5.02
  Inspection     6  
5.03
  Tax Returns and Reports     6  
5.04
  Compliance with Projected Cash Flow Statements     6  
5.05
  Compliance with Laws     6  
5.06
  Deposit Account Control Agreements     6  
 
           
ARTICLE 6.
  NEGATIVE COVENANTS     7  
6.01
  Merger Agreement Covenants     7  
 
           
ARTICLE 7.
  DEFAULT     7  
7.01
  Events of Default     7  
7.02
  Cure     8  
7.03
  Rights and Remedies on Default     8  
7.04
  Nature of Remedies     9  

i 



--------------------------------------------------------------------------------



 



                      PAGE  
 
           
ARTICLE 8
  MISCELLANEOUS     9  
8.01
  Governing Law     9  
8.02
  Integrated Agreement     9  
8.03
  Waiver and Indemnity     9  
8.04
  Time     10  
8.05
  Notices     10  
8.06
  Survival     10  
8.07
  Successors and Assigns     10  
8.08
  Duplicate Originals     10  
8.09
  Modification     10  
8.10
  Third Parties     10  
8.11
  Waivers     11  
8.12
  Consent to Jurisdiction     11  
8.13
  Waiver of Jury Trial     11  
8.14
  Assignment     11  
8.15
  Severability     12  

ii 



--------------------------------------------------------------------------------



 



SENIOR CREDIT AGREEMENT
     THIS SENIOR CREDIT AGREEMENT (“Agreement”) is dated this 22nd day of
December 2008, by and between MINRAD INTERNATIONAL, INC., a Delaware corporation
(“Minrad” and MINRAD INC., a Delaware corporation and a wholly-owned subsidiary
of Minrad (“Minrad Sub” and collectively with Minrad, the “Borrower”) and
PIRAMAL HEALTHCARE, INC., a Delaware corporation, as lender (“Lender”).
RECITALS
          WHEREAS, Piramal Healthcare, Ltd., an Indian public limited company
(“Piramal”), Lender, Minrad and Mayflower Acquisition Corp., a Delaware
Corporation, (“Purchaser”) have entered into that certain Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), pursuant to which
Minrad shall be merged with and into Purchaser (the “Merger”); and
     WHEREAS, Piramal has agreed to cause Lender to make available to Borrower
interim funding through the date of commencement to fund operations;
     WHEREAS, pursuant thereto, Lender agrees to make available to Borrower a
Term Loan with a principal amount of $12,000,000.00; and
     WHEREAS, the parties desire to set forth the terms and conditions of their
relationship in writing.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE 1
DEFINITIONS, ACCOUNTING TERMS AND
PRINCIPLES OF CONSTRUCTION
     1.01 Terms Defined. As used in this Agreement, those terms set forth in
Annex A shall have the respective meanings set forth therein.
     1.02 Matters of Construction. The terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. The words “include”,
“includes” and “including” when used in any Loan Document, shall be deemed to be
followed by the phrase “without limitation”. Any pronoun used shall be deemed to
cover all genders. Wherever appropriate in the context, terms used herein in the
singular also include the plural and vice versa. All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations. Unless otherwise provided, all references to any
instruments or agreements to which Lender and/or, where applicable, Borrower, is
a party, including, without limitation, references to any of the Loan Documents,
shall include any and all modifications or amendments thereto and any and all
extensions or renewals thereof.
     1.03 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP, to the
extent applicable, except as otherwise expressly provided in this Agreement.
     1.04 Fiscal Quarters. For the purposes hereof, “fiscal quarter” shall mean
each quarterly accounting period during any fiscal year; provided, that, all
references to the fiscal quarter ending March 31, June 30, September 30 or
December 31 shall mean the first, second, third or fourth

1



--------------------------------------------------------------------------------



 



fiscal quarter of the applicable fiscal year, respectively, irrespective of the
actual date on which such fiscal quarter may end.
ARTICLE 2
THE TERM LOAN
     2.01 Term Loan — Description
          (a) Subject to the terms and conditions of and relying on the
representations, warranties and covenants contained in this Agreement, Lender
hereby agrees to loan Borrower an amount of Twelve Million and No/100 Dollars
($12,000,000.00) (“Term Loan”) to be funded on the third Business Day after the
Closing. The Obligations of Borrower under this Agreement shall at all times be
absolute and unconditional.
          (b) Reserved.
          (c) At Closing, Borrower shall execute and deliver a promissory note
to Lender in the principal amount of Twelve Million and No/100 Dollars
($12,000,000.00) (as may be amended, modified or replaced from time to time, the
“Promissory Note”). The Promissory Note shall evidence Borrower’s absolute and
unconditional obligation to repay Lender for the Term Loan made by Lender under
this Agreement, with interest as herein and therein provided. The Term Loan
under this Agreement shall be deemed evidenced by the Promissory Note, which is
deemed incorporated herein by reference and made a part hereof.
          (d) The initial term of this Agreement (“Initial Term”) shall expire
the 120th day after the date hereof. All Obligations hereunder shall be repaid
on or before the earlier of the last day of the Initial Term or upon termination
of this Agreement (“Maturity Date”).
     2.02 Interest and Fees.
          (a) The Term Loan shall bear interest on the outstanding principal
amount thereof from the date made (as shown on the grid attached to the
Promissory Note) until such Term Loan is paid in full, at a rate per annum equal
to the LIBOR Rate plus six percent (6.00%) (“Interest Rate”). The Interest Rate
on all amounts outstanding under the Term Loan shall be adjusted daily based on
the LIBOR Rate and shall be payable on the Maturity Date.
          (b) If any Event of Default shall occur and be continuing, the rate of
interest applicable to the Term Loan then outstanding shall be the Default Rate.
The Default Rate shall apply from the date of the Event of Default until the
date such Event of Default is waived, and interest accruing at the Default Rate
shall be payable upon demand.
     2.03 Additional Interest Provisions.
          (a) Calculation of Interest. Interest on the Term Loan shall be based
on a year of three hundred sixty (360) days and charged for the actual number of
days elapsed.
          (b) Continuation of Interest Charges. All contractual rates of
interest chargeable on outstanding Term Loan shall continue to accrue and be
paid even after default, maturity, acceleration, termination of this Agreement,
judgment, bankruptcy, insolvency proceedings of any kind or the happening of any
event or occurrence similar or dissimilar.
          (c) Applicable Interest Limitations. In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest hereunder and
charged or collected pursuant to the terms of this Agreement exceed the highest
rate permissible under any law which a court of competent jurisdiction shall, in
a final determination, deem applicable hereto. In the event that such court
determines Lender has charged or received interest hereunder in excess of the
highest applicable rate, Lender shall, in its sole discretion, apply and set off
such

2



--------------------------------------------------------------------------------



 



excess interest received by Lender against other Obligations due or to become
due and such rate shall automatically be reduced to the maximum rate permitted
by such law.
     2.04 Payments.
          (a) The entire principal balance of the Term Loan, together with all
unpaid accrued interest thereon, and any other Obligations, shall be due and
payable on the Maturity Date.
          (b) Borrower may prepay the principal of the Loans by giving the
Lender written notice of the proposed prepayment at least thirty (30) Business
Days prior to such date.
     2.05 Use of Proceeds. The extension of credit under and proceeds of this
Agreement shall be used, consistent with the Projected Cash Flow Statements and
Section 5.04, for working capital, capital expenditures, debt service, expenses
incurred by the Borrower in connection with the Merger Agreement and the
approval and performance thereof, and general business purposes.
     2.06 Payment Fee. Borrowers shall pay to Lender a fee equal to 20% of the
initial principal amount of the Term Loan upon the earlier of (i) the Maturity
Date, (ii) the acceleration of the Obligations hereunder or (iii) any other
payment of the Obligations hereunder; provided, however, upon the occurrence of
a Piramal Default, the Borrowers shall not be obligated to pay the Payment Fee
at any time.
     2.07 Escrow Account.
     (a) Upon the funding of the Term Loan hereunder three Business Days after
the Closing Date, Lender shall fund the proceeds of the Term Loan into the
Escrow Account. The proceeds of the Term Loan shall be disbursed from the Escrow
Account in the same manner as from the Disbursement Account set forth in
Section 5.06. Once the Disbursement Account has been opened in accordance with
the terms hereof, including without limitation the requirements that (i) Lender
has counter-signatory authority with respect to all disbursements out of such
account and (ii) a fully executed Control Agreement with respect to such account
shall be delivered to Lender, Lender shall cause the transfer of all proceeds of
the Term Loan in the Escrow Account to the Disbursement Account, and
thereinafter the proceeds of the Term Loan shall be maintained and disbursed in
accordance with Section 5.06.
     (b) Lender shall not deliver to Citibank a Notice of Exclusive Control (as
defined in the Escrow Agreement) unless a default or Event of Default shall have
occurred under this or any of the Loan Documents.
ARTICLE 3
CLOSING AND CONDITIONS PRECEDENT
     Closing under this Agreement and the making of the Term Loan is subject to
the following conditions precedent (all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):
     3.01 Resolutions, Opinions, and Other Documents. Prior to the Closing,
Borrower shall have delivered or cause to be delivered to Lender the following:
          (a) this Agreement and the Promissory Note (including an original
signature page for Borrower);
          (b) each document and agreement required to be executed under any
provision of this Agreement or any of the other Loan Documents;

3



--------------------------------------------------------------------------------



 



          (c) certified copies of (i) resolutions of Borrower’s board of
directors authorizing the execution of this Agreement, the Promissory Note, the
other Loan Documents and each other document to which it is a party, required to
be delivered by any Section hereof, (ii) the Borrower’s Organizational Documents
and (iii) an officer and incumbency certificate;
          (d) the 2008 Projected Cash Flow Statements and the 2009 Projected
Cash Flow Statements (attached hereto as Exhibit 3.01(d));
          (e) all other documents, information and reports required or requested
to be executed and/or delivered by Borrower under any provision of this
Agreement or any of the Loan Documents;
          (f) the Intercreditor Agreements between the Subordinated Noteholders
and the Lender;
          (g) the Note Purchase Agreement;
          (h) the Security and Pledge Agreement;
          (i) a Mortgage filed on all real property owned by the Borrowers;
          (j) satisfactory evidence that the Escrow Account has been established
          (k) the Escrow Agreement;
          (l) an original stock certificate representing 100% of the issued and
outstanding shares of Minrad Sub with an attached stock power executed in blank,
and
          (m) evidence of the filing of UCC-3 terminations statements and other
lien release agreements with respect to the UCC-1s and other liens set forth on
Schedule 3.01(m).
     3.02 Absence of Certain Events. As of the Closing Date, no Event of Default
shall have occurred and be continuing.
     3.03 Compliance with this Agreement. Borrower shall have performed and
complied in all material respects with all agreements, covenants and conditions
contained herein including, without limitation, the provisions of Sections 5 and
6 hereof, which are required to be performed or complied with by Borrower before
or at the Closing Date.
     3.04 Closing Certificate. Lender shall have received a certificate dated
the Closing Date and signed by the chief operating officer or chief financial
officer of Borrower certifying that all of the conditions specified in this
Section have been fulfilled and that there has not occurred any Material Adverse
Effect since December 31, 2007.
     3.05 Closing Date. Subject to the conditions of this Article 3, the Term
Loan shall be made available three Business Days after the date (“Closing Date”)
this Agreement is executed and all of the conditions contained in Article 3
hereof are completed (“Closing”).
     3.06 Non-Waiver of Rights. By completing the Closing hereunder, Lender does
not thereby waive a breach of any warranty, representation or covenant made by
Borrower hereunder or under any agreement, document, or instrument delivered to
Lender or otherwise referred to herein, and any claims and rights of Lender
resulting from any breach or misrepresentation by Borrower are specifically
reserved by Lender.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     To induce Lender to complete the Closing and make the Loans under this
Agreement to Borrower, Borrower warrants and represents to Lender that:
     4.01 Validity.
          (a) Except as set forth on Schedule 4.01, the making and performance
of this Agreement and related agreements, and each document required by any
Section hereof will not violate (i) any law, government rule, regulation, order,
judgment or award applicable to Borrower or its Property, (ii) any provision of
Borrower’s Organizational Documents, or (iii) violate or result in a default
(immediately, with the passage of time or with the giving of notice) under any
contract, agreement or instrument to which Borrower is a party, or by which
Borrower is bound. Borrower is not in violation of, nor has knowingly caused any
other Person to violate any term of its Organizational Documents or minutes,
which violation could reasonably be expected to cause a Material Adverse Effect.
          (b) Borrower has all requisite power and authority to enter into and
perform this Agreement and the other Loan Documents and to incur the Obligations
herein provided for, and has taken all proper and necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents.
          (c) This Agreement, the Promissory Note and the other Loan Documents
required to be executed and delivered by Borrower hereunder, when delivered,
will be valid and binding upon Borrower and enforceable in accordance with their
respective terms.
     4.02 Governmental Consent. Neither the nature of Borrower or of Borrower’s
business or Property, nor any relationship between Borrower and any other
Person, nor any circumstance affecting Borrower in connection with the
execution, issuance and/or delivery of this Agreement or the Promissory Note is
such as to require a consent, approval or authorization of, or filing,
registration or qualification with, any governmental authority on the part of
Borrower in connection with the execution and delivery of this Agreement or the
issuance or delivery of the Promissory Note or other Loan Documents.
     4.03 Representations and Warranties under Merger Agreement. All of the
representations and warranties under the Merger Agreement are true and correct
in all material respects.
ARTICLE 5
AFFIRMATIVE COVENANTS
     Borrower covenants that until all of Borrower’s Obligations to Lender are
paid and satisfied in full and this Agreement has been terminated:
     5.01 Financial and Business Information. Borrower shall deliver to Lender
the following (in writing all to be in form and substance satisfactory to
Lender):
          (a) Notice of Event of Default — promptly (but at least within 1
calendar day) upon becoming aware of the existence of any condition or event
which constitutes an Event of Default under this Agreement, a written notice
specifying the nature and period of existence thereof and what action Borrower
is taking (and proposes to take) with respect thereto;

5



--------------------------------------------------------------------------------



 



          (b) Notice of Claimed Default — promptly upon receipt by Borrower, a
notice of default, oral or written, given to Borrower by any creditor for
borrowed money in excess of $100,000;
          (c) Material Adverse Effect — promptly (and in any event within two
Business Days) notify the Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     5.02 Inspection. Borrower will permit any of Lender’s officers or other
representatives to visit and inspect Borrower’s location(s) during regular
business hours to examine and audit all of such Borrower’s books of account,
records, reports and other papers, to make copies and extracts therefrom and to
discuss its affairs, finances and accounts with its officers, employees and
independent certified public accountants and attorneys. Borrower shall pay to
Lender all reasonable fees based on standard rates for such inspections plus
out-of-pocket expenses payable monthly in arrears on the first day at the
immediately successive calendar month at the inspection. All costs, fees and
expenses incurred by Lender in connection with such inspections shall constitute
expenses for purposes of this Agreement.
     5.03 Tax Returns and Reports. At Lender’s request from time to time,
Borrower shall promptly furnish Lender with copies of any annual federal and
state income tax returns, any other tax returns of Borrower or any other
documents related to Taxes of the Borrower
     5.04 Compliance with Projected Cash Flow Statements.
     (a) Borrower shall be permitted to make only such disbursements of cash,
operate its business and otherwise maintain cash inflows and outflows materially
consistent with the Projected Cash Flow Statements.
     (b) Borrower shall deliver to Lender by the 1st and 16th of each calendar
month prior to the Maturity Date statements of projected and actual cash flows
prepared in accordance with GAAP and consistent with past practice for the prior
month with a comparison to the Projected Cash Flow Statements previously
delivered for such period.
     5.05 Compliance with Laws. Borrower agrees to comply with all Applicable
Laws, and all orders of any federal, state or local legislative, administrative
or judicial body or official, provided that Borrower may contest any acts,
rules, regulations, orders and directions of such bodies or officials in any
reasonable manner which Lender determines will not materially and adversely
effect Lender’s rights.
     5.06 Disbursement Account; Deposit Account Control Agreements.
     (a) Borrowers shall maintain the proceeds of the Term Loan in either the
Escrow Account or the Disbursement Account and all disbursements made from such
account shall be agreed to and countersigned by an authorized representative of
Lender. Borrowers shall cause the Control Agreement and the counter-signatory
instructions with respect to the Disbursement Account to remain in full force
and effect until all Obligations hereunder are paid in full. On the Closing Date
and on Monday of each week, Borrowers shall deliver to Lender an executed Draw
Certificate (substantially in the form as attached hereto as Exhibit 5.06) )
which sets forth (i) a list of projected required disbursements for the next
week specifying each projected payee and individual disbursement amounts for
such payee and (ii) the aggregate amount of funds needed from the Disbursement
Account or Escrow Account to be disbursed to the Cash Management Account or,
with Piramal’s written consent, another deposit account. Lender shall review and
approve the requested disbursements in its reasonable discretion; provided,
however, that Lender shall not be obligated to approve any such disbursement in
the event that (i) such projected disbursements are not materially consistent
with the Projected Cash Flow Statements, (ii) an Event of Default has occurred
and is continuing, or (iii) Borrowers shall not be in pro forma compliance with
the covenants hereunder after giving effect to such disbursement. All
disbursements from the Disbursement Account shall be made to the Cash Management
Account or, with Piramal’s written consent, another deposit account. In no event
shall Borrower initiate any disbursements from the Disbursement Account without
the prior written consent of the Lender through the process set forth in this
Section 5.06(a). All disbursements made by the Borrower in any given week shall
be consistent with the projected disbursements set forth in the Draw
Certificates delivered in each corresponding week.

6



--------------------------------------------------------------------------------



 



     (b) Within 20 days from the Closing Date, Borrowers shall establish the
Cash Management Account and deliver a fully executed Control Agreement related
to such account. Once the Cash Management Account is established, Borrower shall
maintain the Cash Management Account as their primary cash management account
from which Borrowers shall make all disbursements to third parties. Once the
Cash Management Account is established hereunder, on a daily basis, Borrowers
shall cause all amounts in the Non-Controlled Accounts to be swept to the Cash
Management Account.
     5.07 Reserved.
     5.08 PIDA and MELF Consents. Within 20 days from the Closing Date, Borrower
shall have obtained and shall deliver to Lender the final executed consents to
the transactions hereunder and the Merger from Pennsylvania Industrial
Development Authority and the Department of Community Economic Development in
for and substance satisfactory to Lender.
     5.09 UCC-3 Termination Statements and Other Lien Releases. Within 20 days
from the Closing Date, Borrower shall have delivered to Lender evidence that the
liens on the assets of Borrower filed by Daikan Chemical Europe GmbH shall have
been released and UCC-3 termination statements filed. In addition, within
10 days from the Closing Date, Borrower shall have delivered to Lender evidence
that the liens set forth in Schedule 5.09 shall have been released and all
appropriate release documentation has been filed.
ARTICLE 6
NEGATIVE COVENANTS
     Borrower covenants that until all of Borrower’s Obligations to Lender are
paid and satisfied in full and this Agreement has been terminated:
     6.01 Merger Agreement Covenants. Borrower shall comply with all covenants
set forth in Section 6 of the Merger Agreement, including without limitation all
limitations regarding the operation of the business set forth in Section 6.01.
     6.02 Transactions Between Borrowers. Minrad and Minrad Sub shall not
(i) sell, assign or otherwise transfer any material assets to Minrad EU,
(ii) merge or consolidate with Minrad EU, or (iii) engage in any transactions
with Minrad EU that are not consistent with past practice in the ordinary course
of business of the Borrowers as disclosed to Lender.
ARTICLE 7
DEFAULT
     7.01 Events of Default. Each of the following events shall constitute an
event of default (“Event of Default”) and Lender shall thereupon have the option
to declare the Obligations immediately due and payable, all without demand,
notice, presentment or protest or further action of any kind (it also being
understood that the occurrence of any of the events or conditions set forth in
Sections 7.01(c), (d) or (e) shall automatically cause an acceleration of the
Obligations without notice or demand):
          (a) Payments. if Borrower fails to make any payment of principal,
interest, or any other charges, fees, expenses or other monetary obligations
owing to Lender, arising out of or incurred in connection with this Agreement on
the date when such payment is due and payable and such failure continues for a
period of three

7



--------------------------------------------------------------------------------



 



(3) Business Days; provided, however, that the three (3) Business Day grace
period shall not be applicable if such payments are due and payable due to
maturity, acceleration or demand, whether following an Event of Default or
otherwise;
          (b) Particular Covenant Defaults. if Borrower fails to perform, comply
with or observe any covenant or undertaking contained in this Agreement or any
other Loan Discount not otherwise described in this Section 7.01, and such
failure continues for a period of five (5) Business Days after the earlier of
Borrower becoming aware of such failure or Borrower receiving written notice of
such failure; provided, however, that the five (5) Business Day grace period
shall not be applicable to the failure to perform, comply with or observe the
covenants set forth in Sections 5.04, 5.06 and 5.07);
          (c) Assignment for Benefit of Creditors, etc. if Borrower, or any of
them, call a meeting of the creditors of Borrower for the purpose of
compromising Borrower’s debts or obligations, or make or propose an assignment
for the benefit of creditors generally, offers a composition or extension to
creditors, or makes or sends notice of an intended bulk sale of any business or
assets now or hereafter owned or conducted by Borrower which might materially
and adversely affect such Person;
          (d) Bankruptcy, Dissolution, etc. upon the commencement of any action
for the bankruptcy, insolvency, receivership, assignment for the benefit of
creditors, dissolution or liquidation, or similar proceeding under any federal
or state law, of Borrower or the commencement of any proceeding to avoid any
transaction entered into by Borrower, or any of them, or the commencement of any
case or proceeding for reorganization or liquidation of Borrower, or any of its
debts under the United States Bankruptcy Code or any other state or federal law
now or hereafter enacted for the relief of debtors, whether instituted by or
against Borrower; provided, however, that Borrower shall have ten (10) days to
contest such proceeding and thirty (30) days from the commencement of the action
to obtain the dismissal or discharge of involuntary proceedings filed against
Borrower, it being understood that during such ten (10) and thirty (30) day
periods, respectively, Lender may seek adequate protection, stay relief, right
to setoff or recoupment, and/or any other right or remedy deemed necessary in
the sole discretion of Lender in any bankruptcy proceeding;
          (e) Receiver. upon the appointment of a receiver, liquidator,
custodian, trustee or similar official or fiduciary for Borrower or for any of
Borrower’s Property; or
          (f) Termination of Merger Agreement. if an event occurs which may give
rise to the Purchaser’s option to terminate the Merger Agreement or the Merger
Agreement is terminated by any party thereto.
     7.02 Cure. Prior to the termination of the Merger Agreement, in the event
that the Borrower cures an Event of Default in a manner acceptable to Lender in
its discretion, Lender shall accept such cure and the Event of Default shall be
deemed waived by Lender as of the date of the acceptance of such cure. In the
event the Merger Agreement is terminated, notwithstanding the foregoing
sentence, nothing contained in this Agreement or the Loan Documents shall be
deemed to compel Lender to accept a cure of any Event of Default hereunder.
     7.03 Rights and Remedies on Default.
          (a) In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents, or otherwise
available at law or in equity, upon or at any time after the occurrence of an
Event of Default, Lender may, in its discretion, charge Borrower’s Default Rate
on all then outstanding or thereafter incurred Obligations, unless such Event of
Default is cured to Lender’s satisfaction or waived in accordance herewith.
          (b) In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), Lender may, in its discretion, upon or at any
time after the occurrence of an Event of Default, terminate this Agreement (it
also being understood that the occurrence of any of the events or conditions set
forth in Sections 7.01(i), (j) or (k) hereof shall automatically cause a
termination of this Agreement without notice or demand).

8



--------------------------------------------------------------------------------



 



          (c) Lender will be entitled to take any and all actions to enforce its
claims against Borrower to recover the balance of the Indebtedness then due,
including, without limitation, being entitled to pursue all remedies provided
for by law, equity, or otherwise, and to exercise the warrants of attorney to
confess judgment against Borrower contained in this Agreement or the other Loan
Documents;
          (d) Lender will be entitled to take any and all actions permitted by
this Agreement, the other Loan Documents, and/or by law, equity or otherwise.
     7.04 Nature of Remedies. All rights and remedies granted Lender hereunder
and under the Loan Documents, or otherwise available at law or in equity, shall
be deemed concurrent and cumulative, and not alternative remedies, and Lender
may proceed with any number of remedies at the same time until all Obligations
are satisfied in full. The exercise of any one right or remedy shall not be
deemed a waiver or release of any other right or remedy, and Lender, upon or at
any time after the occurrence of an Event of Default, may proceed against
Borrower, or any of them, at any time, under any agreement, with any available
remedy and in any order.
ARTICLE 8
MISCELLANEOUS
     8.01 GOVERNING LAW. THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND SHALL BE CONSTRUED WITHOUT THE AID OF ANY CANON, CUSTOM
OR RULE OF LAW REQUIRING CONSTRUCTION AGAINST THE DRAFTSMAN.
     8.02 Integrated Agreement. The Promissory Note, the other Loan Documents,
all related agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender’s
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.
     8.03 Waiver and Indemnity.
          (a) No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to Borrower no waiver will be valid unless
in writing and signed by Lender and then only to the extent specified.
          (b) Borrower releases and shall indemnify, defend and hold harmless
Lender, and its respective officers, directors, employees, attorneys and agents
(each, an “Indemnified Party”), of and from any claims, demands, liabilities,
obligations, judgments, injuries, losses, damages and costs and expenses
(including, without limitation, expenses and reasonable legal fees) of any kind
or nature, which at any time may be imposed on, incurred by, or asserted against
any Indemnified Party, resulting from (i) acts or conduct of Borrower under,
pursuant or related to this Agreement and the other Loan Documents, (ii) any
environmental pollution, hazardous material or environmental clean-up and the
Borrower’s off-site disposal practices; (iii) any regulatory investigation or
proceeding by any regulatory authority or agency having jurisdiction over the
Borrower; (iv) otherwise relating to or arising out of the transactions
contemplated by this Agreement and the other Loan Documents, or any action taken
(or failure to act) by any Indemnified Party with respect thereto;
(v) Borrower’s breach, or alleged breach, or violation of any representation,
warranty, covenant or undertaking contained in this Agreement or the other Loan
Documents, and (vi) Borrower’s failure, or alleged failure, to comply with any
or all laws, statutes, ordinances, governmental rules, regulations or standards,
whether federal, state or local, or court or administrative orders or decrees
(including, without limitation, environmental laws, etc.), and all costs,
expenses, fines, penalties or other damages resulting therefrom, unless
resulting from acts or conduct of Lender constituting willful misconduct or

9



--------------------------------------------------------------------------------



 



gross negligence, as finally determined by a court of competent jurisdiction.
This indemnification shall survive the termination of this Agreement and the
payment in full and satisfaction of the Obligations.
          (c) Lender shall not be liable for, and Borrower hereby agrees that
Lender’s liability in the event of a breach by Lender of this Agreement shall be
limited to Borrower’s direct damages suffered and shall not extend to, any
consequential or incidental damages. In the event Borrower brings suit against
Lender in connection with the transactions contemplated hereunder, and Lender is
found not to be liable, Borrower shall indemnify and hold Lender harmless from
all costs and expenses, including attorneys’ fees, incurred by Lender in
connection with such suit.
     8.04 Time. Whenever Borrower or Lender shall be required to make any
payment, or perform any act, on a day which is not a Business Day, such payment
may be made, or such act may be performed, on the next succeeding Business Day.
Time is of the essence in Borrower’s performance under all provisions of this
Agreement and all related agreements and documents.
     8.05 Notices.
          (a) Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed given if delivered in person or if sent
by telecopy or by nationally recognized overnight courier, or via first class,
certified or registered mail, postage prepaid, to the address of such party set
forth on the signature pages hereof, unless such address is changed by written
notice hereunder;
          (b) Any notice sent by Lender or Borrower by any of the above methods
shall be deemed to be given when so received; and
          (c) Lender shall be fully entitled to rely upon any facsimile
transmission or other writing purported to be sent by any Authorized Officer as
being genuine and authorized.
     8.06 Survival. All warranties, representations, and covenants made by
Borrower and/herein, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it or on its behalf under
this Agreement, shall be considered to have been relied upon by Lender, and
shall survive the delivery to Lender of the Note, regardless of any
investigation made by Lender or on its behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of
Lender shall constitute warranties and representations by Borrower hereunder.
Except as otherwise expressly provided herein, all covenants made by Borrower
hereunder or under any other agreement or instrument shall be deemed continuing
until all Obligations are satisfied in full.
     8.07 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties. Borrower
may not transfer, assign or delegate any of its duties or obligations hereunder.
     8.08 Duplicate Originals. Two or more duplicate originals of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument. This Agreement may
be executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.
     8.09 Modification. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Lender.
     8.10 Third Parties. No rights are intended to be created hereunder, or
under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower’s duty of
performance, including, without limitation, Borrower’s duties under any account
or contract with any other Person.

10



--------------------------------------------------------------------------------



 



     8.11 Waivers.
          (a) Borrower hereby waives diligence, demand, presentment, protest and
any notices thereof as well as notices of nonpayment, intent to accelerate and
acceleration. Borrower hereby irrevocably, unconditionally and fully subordinate
in favor of Lender, any and all rights it may have at any time (whether arising
directly or indirectly, by operation of law or contract) to assert or receive
payment on any claim against each other on account of payments made under this
Agreement, including, without limitation, any and all rights of subrogation,
reimbursement, exoneration, contribution or indemnity. Borrower waives any event
or circumstances which might constitute a legal or equitable defense of, or
discharge of, Borrower. Furthermore, Borrower agrees that if any payment on the
Obligations is recovered from or repaid by Lender in whole or in part in any
bankruptcy, insolvency or similar proceeding instituted by or against Borrower,
Borrower shall be obligated to the same extent as if the recovered or repaid
payment had never been originally made on such Obligation. Borrower consents and
agrees that Lender shall be under no obligation to marshal any assets or
collateral in favor of Borrower or against or in payment of any or all of the
Obligations.
          (b) Borrower hereby consents and agrees that Lender, at any time or
from time to time in its discretion may: (i) settle, compromise or grant
releases for liabilities of other Borrower, and/or any other Person or Persons
liable for any Obligations, (ii) exchange, release, surrender, sell, subordinate
or compromise any Collateral (as defined in the Security and Pledge Agreement)
of any party now or hereafter securing any of the Obligations, and
(iii) following an Event of Default, apply any and all payments received at any
time against the Obligations in any order as Lender may determine; all of the
foregoing in such manner and upon such terms as Lender may see fit, without
notice to or further consent from such Borrower who hereby agrees and shall
remain bound upon this Agreement notwithstanding any such action on Lender’s
part.
          (c) The liability of Borrower hereunder is absolute and unconditional
and shall not be reduced, impaired or affected in any way by reason of (i) any
failure to obtain, retain or preserve, or the lack of prior enforcement of, any
rights against any Person or Persons or in any Property, (ii) the invalidity or
unenforceability of any Obligations, (iii) any failure, neglect or omission to
obtain, perfect or retain any lien upon, protect, exercise rights against, or
realize on, any Property of Borrower, or any other party securing the
Obligations, or (iv) the commencement of any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case filed by or against
Borrower.
     8.12 CONSENT TO JURISDICTION. BORROWER AND LENDER HEREBY IRREVOCABLY
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE IN, ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN ANY AND ALL ACTIONS AND PROCEEDINGS
WHETHER ARISING HEREUNDER OR UNDER ANY OTHER AGREEMENT OR UNDERTAKING. BORROWER
WAIVES ANY OBJECTION TO IMPROPER VENUE AND FORUM NON-CONVENIENS TO PROCEEDINGS
IN ANY SUCH COURT OR COURTS AND ALL RIGHTS TO TRANSFER FOR ANY REASON. BORROWER
IRREVOCABLY AGREES TO SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED TO THE ADDRESS OF THE APPROPRIATE PARTY SET FORTH HEREIN.
     8.13 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED
BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
     8.14 Assignment. So long as the Merger Agreement has not been terminated,
Lender may not assign in whole or in part any or all of its rights and/or
obligations herein to any other person, other than an assignment by Lender to an
Affiliate of Lender or any assignment in part or in whole of its rights herein
to another party as collateral security for Lender’s obligation(s) connection
with a financing to fund the transactions contemplated by the Merger Agreement.
Upon a termination of the Merger Agreement, Lender may, at its sole discretion,
assign in whole or in part any and all of its rights and/or obligations herein
to any other person, including but not limited to any assignment by Lender to an
Affiliate of Lender or any assignment in part or in whole of its rights herein
to another party as collateral security for Lender’s obligation(s) to such other
party.

11



--------------------------------------------------------------------------------



 



     8.15 Severability. If any provision hereof or of any other Loan Document is
held to be illegal or unenforceable, such provision shall be fully severable,
and the remaining provisions of the applicable agreement shall remain in full
force and effect and shall not be affected by such provision’s severance.
Furthermore, in lieu of any such provision, there shall be added automatically
as a part of the applicable agreement a legal and enforceable provision as
similar in terms to the severed provision as may be possible.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written
BORROWER:

                          Address for notices to Borrower:       MINRAD
INTERNATIONAL, INC.    
 
                        Minrad International, Inc.                     50 Cobham
Drive                     Orchard Park, NY 14226       By:   /s/ David DiGiacino
                         
Attn:
  Charles Trego           Name:   David DiGiacinto    
 
  David DiGiacinto           Title:   President and Chief Operating Officer    
Fax:
  (716) 855-1068                    
 
                        MINRAD INC.       MINRAD INC.    
 
                        Minrad International, Inc.                     50 Cobham
Drive                     Orchard Park, NY 14226       By:   /s/ David DiGiacino
                         
Attn:
  Charles Trego           Name:   David DiGiacinto    
 
  David DiGiacinto           Title:   President and Chief Operating Officer    
Fax:
  (716) 855-1068                    
 
                        With a copy to (which shall not constitute notice):    
               
 
                        Hodgson Russ LLP                     140 Pearl Street,
Suite 100                     Buffalo, NY 14202                    
Attn:
  Robert B. Fleming, Jr., Esq.                    
 
  Janet N. Gabel, Esq.                    
Fax:
  (716) 840-0349                    

 



--------------------------------------------------------------------------------



 



                          LENDER:                    
 
                        Address for notices to Lender:       PIRAMAL HEALTHCARE,
INC.    
 
                       
 
                        Madhu Nair                     Group President — Legal  
    By:   /s/ Murari Rajan                           Piramal Enterprises Ltd.  
        Name:   Murari Rajan     D-Mart Bldg,           Title:   President    
Mulund Goregaon Link Road                     Mulund (West)                    
Mumbai 400080                     Phone No. +91 22 39536930                    
Facsimile No. +91 22 39536940                    
 
                        With a copy to (which shall not constitute notice):    
               
 
                        Waller Lansden Dortch & Davis, LLP                    
511 Union Street, Suite 2700                     Nashville City Center          
          Nashville, TN 37219                    
Attn:
  L. Hunter Rost                    
 
  J. Kevin Kidd                    
Fax:
  (615) 244-6804                    

 



--------------------------------------------------------------------------------



 



ANNEX I
DEFINITIONS
          “2008 Projected Cash Flow Statements” means the projected cash flow
statements prepared in accordance with GAAP for the period commencing
November 21, 2008 through December 31, 2008 in form and substance acceptable to
Lender in its reasonable discretion.
          “2009 Projected Cash Flow Statements” means the projected cash flow
statements prepared in accordance with GAAP for the period commencing January 1,
2009 through the Maturity Date in form and substance acceptable to Lender in its
reasonable discretion.
          “Acquisition Proposal” means any offer or proposal, or any indication
of interest in making an offer or proposal, made by a Person or group at any
time which is structured to permit such Person or group to acquire beneficial
ownership of any material portion of the assets of, or at least 20% of the
equity interest in, or businesses of, the Borrower pursuant to a merger,
consolidation or other business combination, sale of shares of capital stock,
sale of assets, tender offer or exchange offer or similar transaction, including
any single or multi-step transaction or series of related transactions.
          “Advance” means the funding of a Loan.
          “Affiliate” means with respect to any Person (the “Specified Person”),
(a) any Person which directly or indirectly controls, or is controlled by, or is
under common control with, the Specified Person, whether by way of equity
ownership or through a management agreement and (b) any partner, director or
officer (or, in the case of a Person which is not a corporation, any individual
having analogous powers) of the Specified Person or of a Person who is an
Affiliate of the Specified Person within the meaning of the preceding clause
(a). For purposes of the preceding sentence, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, or direct or indirect
ownership (beneficially or of record) of, or direct or indirect power to vote,
five percent (5%) or more of the Capital Stock of such Person. Notwithstanding
the foregoing, Lender shall not be deemed to be an Affiliate of Borrower or any
Affiliate thereof.
          “Applicable Law” shall mean, as to Borrower or its assets, any law,
ordinance, policy, manual provision, administrative guidance, statute, rule or
regulation, or any determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon Borrower or
any of its assets, or to which Borrower or any of its assets is subject.
          “Authorized Officer” means any officer, member or partner of Borrower
authorized by specific resolution of Borrower to request Loans as set forth in
the incumbency certificate referred to in Section 3.01(d) of this Agreement.
          “Business Day” means any day other than a Saturday, Sunday or any day
on which banking institutions in New York City, New York and Mumbai, India are
permitted or required by law, executive order or governmental decree to remain
closed or a day on which Lender is closed for business.
          “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee which would,
in accordance with GAAP, be required to be accounted for as a capital lease on
the balance sheet of such person.
          “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares, units,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in

 



--------------------------------------------------------------------------------



 



the case of a limited liability company, membership interests and (e) any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person.
          “Cash Management Account” means the deposit account in the name of
Minrad maintained by Citibank or another bank satisfactory to Lender in its sole
discretion which will be used by Minrad as its main cash management account for
which Borrowers, Citibank and Lender have executed a Control Agreement with
respect to such account.
          “Closing” has the meaning set forth in Section 3.05 hereof.
          “Closing Date” has the meaning set forth in Section 3.05 hereof.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Common Stock” has the meaning set forth in Section 2.07(a) hereof.
          “Control Agreement” means an agreement between the Borrowers, a
financial institution at which any Borrower maintains a deposit, securities or
similar account, and Lender, granting Lender control over such account(s) along
with certain other rights, the terms of which are satisfactory to Lender in its
sole discretion.
          “Controlled Accounts” means those deposit, securities and similar
accounts of the Borrowers for which Borrowers, the financial institution
maintaining such accounts and the Lender are parties to a fully enforceable
Control Agreement.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default Rate” means ten percent (10%) above the Interest Rate
otherwise applicable on the Loans.
          “Disbursement Account” means the deposit account in the name of Minrad
maintained by Citibank or another bank satisfactory to Lender in its sole
discretion for which (i) Lender shall have counter-signatory authority with
respect to all disbursements out of such account and (ii) Borrowers, bank and
Lender have executed a Control Agreement with respect to such account.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Sections 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “Escrow Account” means that certain escrow account held by Citibank in
which the proceeds of the Term Loan shall be delivered by Lender after the
Closing Date.
          “Event of Default” has the meaning set forth in Section 7.01 hereof.
          “Fixed Assets” means, as of any date of determination, plant, property
and equipment of the Borrower on a consolidated basis on such day as determined
in accordance with GAAP.
          “Funded Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

 



--------------------------------------------------------------------------------



 



               (a) all obligations for borrowed money, whether current or
long-term (including the Obligations) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
               (b) all purchase money indebtedness;
               (c) the principal portion of all obligations under conditional
sale or other title retention agreements relating to Property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
               (d) the maximum amount available to be drawn under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
               (e) all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);
               (f) all indebtedness in respect of Capital Leases;
               (g) all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;
               (h) all Funded Indebtedness of others secured by (or for which
the holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; and
               (i) all guarantees with respect to Funded Indebtedness of the
types specified in clauses (a) through (h) above of another Person.
          “GAAP” means United States generally accepted accounting principles,
consistently applied.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other person
owned or controlled (through Capital Stock or capital ownership or otherwise) by
any of the foregoing, whether domestic or foreign.
          “Hazardous Substances” means any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance or similar term, by any environmental statute, rule or regulation of
any governmental entity presently in effect and applicable to such real
property.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness in
accordance with GAAP:
               (a) all Funded Indebtedness; and
               (b) all guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) and (b) above of any other Person.
          “Indemnified Party” has the meaning set forth in Section 8.03(b)
hereof.
          “Initial Term” has the meaning set forth in Section 2.01(d) hereof.
          “Interest Rate” and “Interest Rates” has the meaning set forth in
Section 2.02(a) hereof.

 



--------------------------------------------------------------------------------



 



          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock of another Person, or (b) a loan, advance
or capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person. For purposes of determining covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
          “LIBOR Rate” means an annual rate equal to the greater of (i) three
percent (3.00%) per annum or (ii), as a reference rate, the annual rate reported
as the London Interbank Offer Rate applicable to six (6) month deposits of
United States dollars as reported in the Money Rates Section of The Wall Street
Journal on the date of determination. If The Wall Street Journal is not
published on such Business Day or does not report such reference rate, such
reference rate shall be as reported by such other publication or source as
Lender may select.
          “Loan(s)” means the Term Loan.
          “Loan Documents” means this Agreement, the Promissory Note, the
Control Agreements, the Security and Pledge Agreement, the Intercreditor
Agreement, the Assignment, Assumption and Consent Agreement and any other
agreements, instruments, documents and certificates delivered in connection with
this Agreement, and expressly excluding the Merger Agreement.
          “Material Adverse Effect” shall mean (a) an effect that is a Material
Advertise Effect as defined in the Merger Agreement; or (b) a material adverse
effect upon the legality, validity or enforceability of any Loan Document or the
legality, validity or enforcement of any liens related thereto.
          “Maturity Date” has the meaning set forth in Section 2.01(d) hereof.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Controlled Accounts” means all those deposit, securities and
similar accounts of the Borrowers which are not Controlled Accounts.
          “Note Purchase Agreement” means that certain Purchase and Sale
Agreement by and between the Subordinated Noteholders, the Borrower and the
Purchaser.
          “Obligations” means all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
Lender, by or from Borrower, or any of them, whether arising out of this
Agreement or any other Loan Document or otherwise, including, without
limitation, any overadvances on the Term Loan or other additional amounts funded
by Lender to Borrower, all obligations to repay principal of and interest on all
the Loans, and to pay interest, fees (including the Payment Fee), costs,
charges, expenses, professional fees, and all sums chargeable to Borrower, or
any of them, under the Loan Documents, whether or not evidenced by any note or
other instrument.
          “Obligor” means the party primarily obligated to pay an Account.
          “Organizational Documents” means, (a) with respect to any corporation,
the, charter, certificate or articles of incorporation and the bylaws (or
equivalent or comparable constituent documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 



--------------------------------------------------------------------------------



 



          “Payment Fee” has the meaning set forth in Section 2.06.
          “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
          “Permit” shall mean any permit, approval, authorization, license,
accreditation, certification, provider or supplier number, registration,
certificate of authority, certificate of need, certificate of reimbursement,
variance, qualification, filing or consent required under any Applicable Law.
          “Person” means any individual, corporation, partnership, limited
liability partnership, limited liability company, association, trust,
unincorporated organization, joint venture, court or government or political
subdivision or agency thereof, or other entity.
          “Piramal Default” means (i) a breach by the Lender or Purchaser during
the Relevant Period of any of their respective obligations under the Merger
Agreement giving rise to Minrad’s right to terminate the Merger Agreement under
Section 8.01(e) thereof, and such breach is not cured or waived, or (ii) failure
by the Lender to purchase the Subordinated Notes in accordance with the Note
Purchase Agreement.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Promissory Note” has the meaning set forth in Section 2.01(c) hereof.
          “Projected Cash Flow Statements” means the 2008 Projected Cash Flow
Statements and the 2009 Projected Cash Flow Statements.
          “Property” means an interest of Borrower in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible.
          “Relevant Period” means the period from the date hereof until the
occurrence of the Termination Date under Section 8.01(c) of the Merger
Agreement.
          “Subordinated Notes” means those certain Senior Secured Subordinated
Notes issued pursuant to a Securities Purchase Agreement, dated as of May 6,
2008, by Minrad International, Inc. to UBS O’Connor LLC fbo O’Connor Pipes
Corporate Strategies Master Limited, Aisling Capital II, LP, Portside Growth And
Opportunity Fund, UBS O’Connor LLC fbo O’Connor Global Convertible Arbitrage II
Master Limited, Highbridge International LLC, UBS O’Connor fbo O’Connor Global
Convertible Arbitrage Master Limited and LBI Group Inc.
          “Subordinated Noteholders” means UBS O’Connor LLC fbo O’Connor Pipes
Corporate Strategies Master Limited, Aisling Capital II, LP, UBS O’Connor fbo
O’Connor Global Convertible Arbitrage Master Limited UBS O’Connor LLC fbo
O’Connor Global Convertible Arbitrage II Master Limited, Portside Growth And
Opportunity Fund, Highbridge International LLC and LBI Group Inc.
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company or other business entity of which fifty-one percent (51%) of
the Capital Stock having ordinary voting power for the election of directors or
other governing body (other than Capital Stock having such power only by reason
of the happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
          “Taxes” shall mean all federal, state, local, foreign and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,

 



--------------------------------------------------------------------------------



 



employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto, and including liabilities under
escheat, unclaimed property laws or similar laws, and the term “Tax” means any
of the foregoing taxes.
          “Term Loan” has the meaning set forth in Section 2.01(a).

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.06
DRAW CERTIFICATE
[Account Officer Name/Title]
Citibank, N.A. Agency & Trust
388 Greenwich Street, 14th Floor
New York, New York 10013
     Pursuant to Section 5.06 of the Senior Credit Agreement, dated as of
December 22, 2008, among Minrad International, Inc., a Delaware corporation
(“Minrad”), Minrad Inc., a Delaware corporation (“Minrad Sub,” and collectively
with Minrad, the “Borrower”) and Piramal Healthcare, Inc., a Delaware
corporation (the “Lender”), the undersigned [chief operating officer / chief
financial officer / treasurer] of Borrower hereby certifies the following:
     (i) attached hereto is a list of projected required disbursements for the
next week specifying each projected individual payee and individual disbursement
amounts (“Projected Disbursements”);
     (ii) the Projected Disbursements are not materially inconsistent with the
Projected Cash Flow Statements;
     (iii) no default or Event of Default has occurred and is continuing; and
     (iv) Borrowers shall be in pro forma compliance with the covenants
hereunder after giving effect to the Projected Disbursements.
     Based upon the Projected Disbursements, Borrower hereby requests the
transfer of $                      from the Disbursement Account into the Cash
Management Account.

            MINRAD INTERNATIONAL, INC.
      By:           Name:           Title:        

            MINRAD INC.
      By:           Name:           Title:        

 